      Case 4:20-cv-01115 Document 456 Filed on 11/17/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     November 17, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                   §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:20-CV-01115
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
         Defendants.                             §

                                            ORDER

       Pending before the Court is a motion to file an amended complaint (Doc. 440.) Because

trial has concluded, this Court has issued its Findings of Fact and Conclusions of Law, and the

Court’s judgment is on appeal, the complaint may no longer be amended. Mr. Mitchell, Mr.

Trahan, Mr. Green, Mr. White, and Mr. McClure, III are free to file a separate lawsuit from this

litigation. Accordingly, the motion is DENIED.

       IT IS SO ORDERED.

       Signed at Houston, Texas on November 17, 2020.



                                                            ______________________________

                                                            Keith P. Ellison
                                                            U.S. District Judge




1/1
